Citation Nr: 1317018	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a neck injury with degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for a neck injury with DJD of the cervical spine.

3.  Entitlement to service connection for headaches, to include as secondary to a neck injury with DJD of the cervical spine.

4.  Entitlement to service connection for bilateral neuropathy of the hands and fingers, to include as secondary to a neck injury with DJD of the cervical spine.

5.  Entitlement to service connection for a lumbar spine injury.

6.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to a lumbar spine injury.

7.  Entitlement to service connection for a right elbow injury.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967 and from October 1974 to December 1975.  The Veteran also was a member of the Army and Air Force Reserve and National Guard in the 1970's and 1980's, presumably with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

The issues on appeal first came to the Board of Veterans' Appeals (Board) from April 2006 and January 2009 rating decisions issued by the RO. 

In a July 2010 Board decision, the Board denied most of the claims at issue. 

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2011 Memorandum Decision, the Court vacated and remanded the Board's July 2010 decision.  Specifically, the Court remanded the appeal for the Board to address the Veteran's unanswered request for a hearing with the Board.    

In response, in July 2012, the Board remanded the case to the RO to schedule the hearing in question.  The RO scheduled the Veteran for a hearing for March 2013.  However, in a March 2013 statement, the Veteran withdrew his hearing request.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

In June 2012, the Veteran submitted additional private medical evidence to the Board with a waiver of RO consideration.  In light of the waiver, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).   
 
With regard to the new and material evidence issue for service connection for a cervical spine disorder, the Board previously did not list this issue as being on appeal.  

In fact, in the October 2011 Memorandum Decision, the Court itself noted that, although the RO had issued a May 2010 Statement of the Case (SOC) denying the new and material evidence issue, a June 2010 VA Form 9 from the Veteran did not show that he wished to appeal any issue at that time.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2012).  

In other words, the May 2010 VA Form 9 failed to specifically appeal the cervical spine issue.  Therefore, it was determined that the Veteran had not perfected the cervical spine issue to the Board. 

Regardless, upon further review of the June 2010 VA Form 9, the Board finds that this document does in fact constitute a timely Substantive Appeal on the issue of whether new and material evidence has been submitted for service connection for a cervical spine disorder.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the Veteran's Substantive Appeal or a particular degree of specificity that must be provided).  

In Rivera, the Federal Circuit indicated that, if the RO addresses, for example, multiple claims in the same decision, it might be reasonable to expect the Veteran to specify the particular denied claim that he sought to appeal.  However, less specificity was necessary when the RO's decision addressed only a single issue and the nature of the claimed error with respect to that issue was obvious from the decision itself (such as in the present case).  Id. at 1381-82.  

The Federal Circuit concluded in Rivera that, if the RO decides and references only one issue in the SOC, the Veteran's expression of a desire to appeal the RO's decision effectively identifies the issue to be decided by the Board.  Id.  As such, based on the Rivera holding, since the Board has determined that the June 2010 VA Form 9 constitutes a timely Substantive Appeal with regard to the cervical spine issue, the cervical spine issue is considered on appeal before the Board at this time.    

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2009 to 2012, which are pertinent to the present appeal.  Upon remand, the RO will have the opportunity to review these records prior to readjudicating the appeal.

The reopened claim of service connection for a cervical spine disorder and other issues on appeal are being remanded to the RO in Portland, Oregon. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for a neck injury with DJD of the cervical spine in August 1997 and April 2006 rating decisions.  Although notified of both denials and apprised of his appellate rights, the Veteran did not initiate an appeal on either occasion.  

2.  The evidence received since the final April 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted since the April 2006 rating decision to reopen the claim of service connection for a neck injury with DJD of the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As to the new and material evidence issue for a cervical spine disorder, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The October 2008 and May 2011 VCAA notice letters are compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  

If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue for a cervical spine disorder.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the now reopened claim, the Board finds that further evidentiary development is needed and will be discussed hereinbelow.  

Therefore, an analysis regarding compliance with VCAA for the underlying claim of service connection is not required at this time.  


New and Material Evidence - Neck Injury / Cervical Spine Disorder

The RO originally denied service connection for a neck injury with DJD of the cervical spine in an August 1997 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

The RO subsequently confirmed the denial by way of an April 2006 rating decision, determining that new and material evidence had not been submitted to reopen the claim.  That decision, since not appealed, is also final and binding.  See id.  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).     

The RO denied service connection for a neck injury with DJD of the cervical spine in the final August 1997 and April 2006 rating decisions because the evidence did not establish a nexus between the Veteran's current cervical spine DJD and his in-service neck injury in September 1975.  

The Veteran filed his petition to reopen the claim of service connection for a neck injury with DJD of the cervical spine in May 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).  

During the present appeal, the RO did not reopen the new and material evidence petition or address the claim on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

Accordingly, the Board must initially determine whether there is new and material evidence to reopen the cervical spine issue before proceeding to readjudicate the underlying merits of the issue.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  That is, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.
          
Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final April 2006 rating decision.  

Specifically, in April 2012 a private physician from Occupational Orthopaedics opined that the Veteran had "cervical spine spondylosis more probably than not related in part to the examinee's service-connected motor vehicle accident and football injuries."  

Thus, this medical opinion identifies a nexus between the Veteran's current cervical spine disability and his documented 1964 and 1975 in-service injuries from a motor vehicle accident and a football game.  

Presuming the credibility of this evidence, this evidence relates to an unestablished fact necessary to substantiate his cervical spine claim and raises a reasonable possibility of substantiating his claim.  That is to say, this evidence is new and material and sufficient to reopen the claim of service connection for a neck injury with DJD of the cervical spine.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a neck injury with DJD of the cervical spine, the appeal to this extent is allowed subject to further action as discussed herein below.  


REMAND

As discussed, the claim of service connection for a neck injury with DJD of the cervical spine is reopened based on the submission of new and material evidence.  However, before addressing the merits of all of the service connection claims on appeal, the Board finds that additional development of the evidence is required.

First, the Veteran must be scheduled for VA examinations and opinions to determine the likely etiology of the claimed cervical spine disorder, lumbar spine disorder, and right elbow disorder on the basis of in-service incurrence.  This examination must also address whether headaches and bilateral neuropathy of the hands and fingers is secondary to a cervical spine disorder and whether bilateral lower extremity neuropathy is secondary to a lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The April 2012 private nexus opinion submitted by the Veteran, although probative, failed to address the often inconsistent lay statements from the Veteran and his family, as well as the various in-service and Reserve examinations wherein cervical spine, lumbar spine, or right elbow disorders were not diagnosed upon objective examination or even denied by the Veteran.  Thus, a VA examination and opinion is required to address these evidentiary inconsistencies.  

Second, since the Board is already remanding for a VA examination, all relevant VA treatment records on Virtual VA dated since August 2012 must also be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all indicated action to secure copies of complete records of all relevant VA medical treatment dated after August 2012, to include Virtual VA records from the VA Medical Center (VAMC) in Roseburg, Oregon.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing any additional VA treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cervical spine disorder with associated headaches and bilateral neuropathy of the hands and fingers, lumbar spine disorder with associated bilateral lower extremity neuropathy, and right elbow disorder.  

The purpose of these examinations is to determine whether the Veteran has any above current disorders related to in-service service injuries.  

The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  

The examiner should provide a clear rationale for all opinions with a discussion of the facts and medical principles involved.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  

The claims folder and Virtual VA records must be made available for review for the examination and the examination report must state whether such review was accomplished.  

For the claimed cervical spine disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current cervical spine disorder?  

(ii) If a current cervical spine disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, to include his in-service injuries sustained in September 1964 (during a motorcycle accident) or September 1975 (as the result of a football injury)?  In other words, does the Veteran have any current cervical spine residual disability due to his in-service injuries?  The Veteran contends that his cervical spine disability is the result of his documented 1964 and 1975 in-service injuries from a motor vehicle accident and a football game.    

(iii) In addition, if either current headaches or current bilateral neuropathy of the hands and fingers is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that either of these disorders is caused or aggravated (worsened) by the cervical spine disability?  Please provide a rationale for any opinion offered.    

(iv) In rendering his or her opinion, the examiner is advised that service treatment records (STRs) document that in September 1964 the Veteran was diagnosed with a back strain sustained in a motorcycle accident.  In September 1975 STRs document that the Veteran sustained a cervical sprain after slipping and falling on his head during a football game.  No cervical abnormality was noted upon X-ray study.  The Veteran says he was placed in a cervical collar and assigned to light duty.  

The Veteran reported a history of neck pain upon separation in December 1975, but no cervical spine disorder was assessed.  A July 1980 Army Reserve examination revealed no complaints or diagnosis for a neck disorder.  

Post-service, an April 1997 VA examiner diagnosed DJD of the cervical spine based on X-ray studies.  An April 2012 private physician from Occupational Orthopaedics provided a nexus opinion for a cervical spine disorder to service.  Post-service, the Veteran, his family, and his friends have submitted numerous lay statements regarding his history of neck pain, some of them differing as to the date of onset of his neck problems.    

For the claimed lumbar spine disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current lumbar spine disorder?  

(ii) If a current lumbar spine disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, to include his in-service injuries sustained in September 1964 (during a motorcycle accident), or September 1975 (as the result of a football injury), or in 1981 or 1982 during a presumed period of ACDUTRA (when lifting and moving a desk)?  

In other words, does the Veteran have any current lumbar spine residuals due to his in-service injuries?  (The examiner is advised that although VA was not able to secure Oregon National Guard records from the 1981-1982 ACDUTRA injury, assume the Veteran is at least credible in reporting that this injury occurred and that he was treated for it).    

(iii) In addition, if current bilateral lower extremity neuropathy is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disorder is caused or aggravated (worsened) by the lumbar spine disability?  Please provide a rationale for any opinion offered.    

(iv) In rendering his or her opinion, the examiner is advised that STRs document that in September 1964 the Veteran was diagnosed with a back strain sustained in a motorcycle accident.  However, March 1967 and July 1970 and August 1974 in-service examinations failed to reveal any lumbar spine disability, and the Veteran denied any back problems on those occasions.  In September 1975 STRs document that the Veteran sustained a cervical sprain after slipping and falling on his head during a football game.  The Veteran also reported back pain when breathing in his right upper quadrant in September 1975.  Upon separation in December 1975, the Veteran denied recurrent back pain, and his back examination was normal.  At a July 1980 Army Reserve examination the Veteran denied recurrent back pain and his back examination was normal.  

Post-service, an April 1997 VA examiner did not discuss any lumbar back condition.  An April 2007 VA treatment record noted that the Veteran hurt his back when he got into a patrol car and coughed.  A July 2008 VA treatment record documented a low back strain.  An April 2012 private physician from Occupational Orthopaedics provided a nexus opinion to service for the lumbar spine.  

Post-service, the Veteran, his family, and his friends have submitted numerous lay statements regarding his history of lumbar spine pain.  The lay statements have not always been consistent in dating the onset of the back pain - e.g. - various lay statements date the onset of back pain to an injury while working at the VA and struggling with a prisoner in 1976, the 1964 in-service motorcycle injury, the 1975 in-service football injury, and an in-service 1980-81 injury during ACDUTRA. At times the Veteran has reported continuous symptoms during and after his military career, but on another occasion he stated he had no symptoms in the 1980s and 1990s.  

For the claimed right elbow disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current right elbow disorder?  

(ii) If a current right elbow disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, specifically his in-service September 1964 motorcycle accident? In other words, does the Veteran have any current right elbow residuals due to an in-service injury?  The Veteran contends that his current right elbow olecranon spur is the result of his in-service motorcycle accident in 1964.  He says he sustained a right elbow bone chip during the 1964 motorcycle accident.

(iii) In rendering his or her opinion, the examiner is advised that STRs fail to reveal any complaints, treatment, or diagnosis for a right elbow disorder.  The Veteran denied any elbow symptoms at in-service and Reserve examinations dated in March 1967, July 1970, August 1974, December 1975, and July 1980.  Also, no right elbow problems were found upon objective examination at those times.  Post-service, an April 1997 VA examiner did not discuss any right elbow disorder, rather only left elbow problems which the Veteran says was a mistake.  See March 2013 Veteran's affidavit.  

IN RENDERING THE ABOVE OPINIONS, THE VA EXAMINERS ARE ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) Upon interview, the examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(iii) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his attorney and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


